DETAILED ACTION
Status of Claims
This is the first office action in response to the applicant’s arguments/remarks made in an amendment filed on 05/26/2022.
Claims 1 and 9 have been amended; claims 5, 7, 13, and 15 have been canceled.
Claims 1-16 are pending; claims 1-4, 6, 8-12, 14, and 16 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
35 U.S.C. § 112:
	The 35 U.S.C. § 112(b) rejection has been withdrawn because claims 5 and 13 have been canceled. 
	
35 U.S.C. § 101:
	With respect to Step 2A Prong 1, the amended claims are directed to validating/processing a transaction based on rules. Specifically, the claims involve s series of steps of receiving a transaction request comprising a token, determining pervious transactions associated with the token, validating the token, generating and storing a blockchain transaction, and notifying the recipient, which is within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas. More specifically, the claims involve managing interactions between people and/or computers by following rules or instructions. Additionally, the steps of determining previous transactions associated with the token and of validating the token can be performed in the human mind. A person would manually determine the number of past transfers of the transfer token and decide whether the transfer token is eligible for another transfer. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52-54 (January 7, 2019)).
	With respect to Step 2A Prong 2, 	the applicant’s arguments have been fully considered but are not persuasive. Accessing the sensitive information by the predetermined rules and/or by the authorization of the information owner is commonly used. Limiting the number of transfers of personal/sensitive information via a transfer token is only a way to implement the predetermined rules and/or the owner authorization. Using blockchain as an account ledger to process and store transaction information does not improve the functionality of a computer or any other technology/technical field. Taking the claim elements separately, each step recites generic computer processing expressed in terms of results desired by any and all possible means, which presents no more than conceptual advice. The additional elements do not improve the functioning of a computer nor do they improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
	With respect to Step 2B, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer and/or a blockchain to automate and/or implement the abstract idea (see MPEP2016.05(f)). Therefore, the claims are not patent eligible.

35 U.S.C. § 103:
	The applicant contends that none of the references discloses the amended limitation of “wherein said transfer token is limited to predetermined number of allowed transfers that is established by the blockchain network.” The examiner respectfully disagrees. Chakravorty discloses that the blockchain stores token with the predetermined number of allowed transfers by a transaction indicator and/or a state (see paragraph [0032]; paragraph [0043]; and paragraph [0054]). Chakravorty describes: “The first file identifier and the first recipient identifier in the blockchain may correspond to, or represent, a first transaction, and the blockchain may comprise a transaction indicator indicating the number of allowed further transactions” (see in paragraph [0032]). The first transaction on the blockchain network sets up and stores the predetermined number of allowed transfers of the token via a transaction indicator. By the broadest reasonable interpretation, Chakravorty does disclose that the transfer token is limited to a predetermined number of allowed transfers that is established by the blockchain network.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-12, 14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-4, 6 and 8 are directed to a method; claims 9-12, 14, and 16 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite validating/processing a transaction based on rules. Specifically, the claims recite “receiving … a transfer submission … said transfer submission including at least a transfer token, an encrypted data message, and a recipient address associated with a recipient to which the encrypted data message is intended, wherein said transfer token is limited to a predetermined number of allowed transfers; determining … past activity of the transfer token including a number of past transfers for the transfer token; validating … that the transfer token is eligible for an additional transfer based on at least the number of past transfers and the predetermined number of allowed transfers; in response to validating the eligibility of the transfer token, generating …a blockchain data value including at least the encrypted data message, the transfer token, and the recipient address, each received … in the transfer submission; transmitting … the generated blockchain data value; and using the recipient address, notifying … of the received encrypted data message,” which is grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps of receiving a transaction request comprising a transfer token, determining pervious transactions associated with the token, validating the token, generating and storing a blockchain transaction, and notifying the recipient. Additionally, the steps of determining previous transactions associated with the token and of validating the token can be performed in the human mind. A person would manually determine the number of past transfers of the transfer token and decide whether the transfer token is eligible for another transfer. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of a blockchain network, a blockchain, a blockchain node, a plurality of additional nodes, a receiver, a processor, a transmitter, an external sender computing device, and a recipient computing device, merely use a computer and a blockchain as tools to perform an abstract idea. Specifically, a blockchain network, a blockchain, a blockchain node, a plurality of additional nodes, a receiver, a processor, a transmitter, an external sender computing device, and a recipient computing device perform the steps or functions of receiving a transaction, validating the transaction based on the rules, storing the transaction, and notifying the recipient. The use of a computer and a blockchain as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a blockchain network, a blockchain, a blockchain node, a plurality of additional nodes, a receiver, a processor, a transmitter, an external sender computing device, and a recipient computing device to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of validating/processing a transaction based on rules. As discussed above, taking the claim elements separately, a blockchain network, a blockchain, a blockchain node, a plurality of additional nodes, a receiver, a processor, a transmitter, an external sender computing device, and a recipient computing device perform the steps or functions of receiving a transaction, validating the transaction based on the rules, storing the transaction, and notifying the recipient. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of validating/processing a transaction based on rules. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-4, 6, 8, 10-12, 14, and 16 further describe the abstract idea of validating/processing a transaction based on rules. Claims 2 and 10 recite using a recipient’s public key to encrypt the message and to generate the recipient address. Claims 3 and 11 recite using a sender’s public key to validate a digital signature generated by the sender’s private key. Claims 4 and 12 disclose the generated blockchain transaction including the digital signature. Claims 6 and 14 recite determining the number of past transactions based on the previous transactions in the blockchain. Claims 8 and 16 recite validating if the transfer token is eligible for an additional transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHAKRAVORTY et al. (US 20190347433 A1) in view of Taylor et al. (WO 2015189565 A1), and further in view of Antonopoulos (“Mastering Bitcoin,” December 2014) and Vij et al. (US 20190019135 A1).
Claims 1 and 9:
CHAKRAVORTY discloses the following:
	a.	a blockchain network; a blockchain node included in the blockchain network; and a plurality of additional nodes in the blockchain network. (See Fig. 1; paragraphs [0005]-[0013]; paragraphs [0043]-[0044]; and paragraph [0055].)
b.	receiving, by a receiver of a blockchain node of a blockchain network, a transfer submission from an external sender computing device, said transfer submission including at least a transfer token, an encrypted data message, and a recipient address associated with a recipient to which the encrypted data message is intended, wherein said transfer token is limited to a predetermined number of allowed transfers that is established by the blockchain network. (See Figs. 1-3; paragraph [0013]; paragraph [0032], “[t]he first file identifier and the first recipient identifier in the blockchain may correspond to, or represent, a first transaction, and the blockchain may comprise a transaction indicator indicating the number of allowed further transactions”; paragraph [0043]; paragraph [0048]; paragraph [0053]-[0055], “[i]n the blockchain, a user wishing to share a data item with its circle, or circle of users, creates the first broadcast as a transaction with its identity, or public key, as from address and the hash key, or hashtag, of the encrypted data item as to address. The transaction also contains a token value that specifies the number of allowed shares, or transactions, with that data item. Next, the user broadcasts multiple transactions, each containing the hash key, or hashtag, of the encrypted data item, as from address and identity, or public key, of the members of the circle, or circle of users, as to address. The value of the token is also present in the transaction…. A transaction contains a from address, a to address, the data value, or token value, and a digital signature. A state contains a cryptographic nonce which is an arbitrary number that may only be used once. An executable code using the relationship system verifies whether a transaction is valid in terms of the allowed number of shares, or transactions. If the transaction is allowed, it decrements the token value by one…. The computation would be executed on every participating node in the network. The purpose of the relationship system is to verify that shared transactions are valid.” One of ordinary skill in the art knows that a node/computer receives the transaction requests via an I/O interface or a receiver.)
c.	determining, by a processor of the blockchain node, past activity of the transfer token including allowed number of transactions for the transfer token in a blockchain associated with a blockchain network that includes the blockchain node. (See Figs. 1-3 and paragraphs [0053]-[0055], “An executable code using the relationship system verifies whether a transaction is valid in terms of the allowed number of shares, or transactions. If the transaction is allowed, it decrements the token value by one…. The computation would be executed on every participating node in the network. The purpose of the relationship system is to verify that shared transactions are valid.” One of ordinary skill in the art knows that a node executes instructions/computations via a processor.)
d.	validating, by the processor of blockchain node, that the transfer token is eligible for an additional transfer based on at least the allowed number of transactions. (See Figs. 1-3 and paragraphs [0053]-[0055], “An executable code using the relationship system verifies whether a transaction is valid in terms of the allowed number of shares, or transactions. If the transaction is allowed, it decrements the token value by one…. The computation would be executed on every participating node in the network. The purpose of the relationship system is to verify that shared transactions are valid. Prior to creating a state, it verifies the token value and decrements it. Whenever a token value reaches zero, it reverts to the previous state and does not allow any future shares, or transactions, of that data item.”)
e.	in response to validating the eligibility of the transfer token, generating, by the processor of the blockchain node, a blockchain data value including at least the encrypted data message, the transfer token, and the recipient address, each received by the blockchain node, from the external sending computing device, in the transfer submission. (See Figs. 1-3; paragraphs [0005]-[0010], “[t]ransactions that are broadcasted or added to a blockchain are grouped into blocks. These blocks are validated by a competing network of peer nodes. The node that first validates a block of transactions is rewarded in some form.; paragraph [0013], “Blockchains are peer-to-peer systems with each participating node possessing the complete blockchain or parts of it” ; paragraph [0043]; paragraphs [0053]-[0055], “[a] transaction contains a from address, a to address, the data value, or token value, and a digital signature. A state contains a cryptographic nonce which is an arbitrary number that may only be used once….  If the transaction is allowed, it decrements the token value by one…. The generalized embodiment can share technical aspects with established blockchains for validation of blocks, proof-of-work, proof-of-stake, consensus- or Paxos-based solutions, maintenance of the decentralized database, incentives for mining and other procedures…. The computation would be executed on every participating node in the network. The purpose of the relationship system is to verify that shared transactions are valid. Prior to creating a state, it verifies the token value and decrements it. Whenever a token value reaches zero, it reverts to the previous state and does not allow any future shares, or transactions, of that data item”; and paragraph [0062], “[t]he blockchain includes the first file identifier paired with a first recipient identifier identifying one or more allowed first recipients with access to the data storage 16 and the blockchain.”) 
		CHAKRAVORTY does not explicitly disclose the following:
		a number of past transfers for the transfer token; 
	transmitting, by a transmitter of the blockchain node, the generated blockchain data value to one or more additional nodes included in the blockchain network; and 
using the recipient address, notifying, by the blockchain node, the recipient, via a recipient computing device, of the received encrypted data message.
However, Taylor discloses receiving a request comprising the validation token and determining a number of past accesses for the validation token for validating whether the token is eligible for an additional access. (See page 13, “[w]hen the response is received, then step 78 determines whether or not the response indicates that the token is valid. If the token is indicated as valid, then processing proceeds to step 80 where the resource request access received at step 66 is permitted…. If the test at step 74 indicated that the threshold age of the validation token has not yet been exceeded, then processing proceeds to step 82 where a determination is made as to whether or not that validation token has already been used greater than a threshold number of times. This threshold number of times and the number of uses may be data which is embedded within the validation token itself and/or held by the resource server 6, 8 . If the token has already been used greater than a threshold number of times, then processing proceeds to step 75. If the token has been used less than the threshold number of times, then processing proceeds to step 84.”)
CHAKRAVORTY discloses sharing information by a transfer token with a predetermined number of allowed transfers. Taylor discloses accessing resource by validating a token with a predetermined threshold value of an allowed number of access. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHAKRAVORTY, to incorporate with the teachings of Taylor, and to determine whether it is eligible to use the token for an additional transfer by checking the stored number of past transfers, so that a determination could be made as to whether or not the token is valid by comparing the number of past transfers associated with the token with the threshold of the token. The number of accesses to the protected information can be determined and controlled by checking the number of past transfers.
The combination of CHAKRAVORTY and Taylor discloses the claimed invention but does not explicitly disclose the following:
transmitting, by a transmitter of the blockchain node, the generated blockchain data value to one or more additional nodes included in the blockchain network; and 
using the recipient address, by the blockchain node, the recipient, via a recipient computing device, of the received encrypted data message.
Antonopoulos discloses transmitting, by a transmitter of the blockchain node, the generated blockchain data value to one or more additional nodes included in the blockchain network. (See pages 182-183, “However, before forwarding transactions to its neighbors, every bitcoin node that receives a transaction will first verify the transaction. This ensures that only valid transactions are propagated across the network, while invalid transactions are discarded at the first node that encounters them.” One of ordinary skill in the art knows that a node/computer transmits the transactions via an I/O interface or a transmitter.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of CHAKRAVORTY and Taylor, to incorporate with the teachings of Antonopoulos, and to transmit the blockchain data value to other nodes in the blockchain network, so that each of the node on the blockchain can have a copy of all validated transactions. Sending the transaction to other nodes achieves the decentralized and distributed feature of the blockchain.
The combination of CHAKRAVORTY, Taylor, and Antonopoulos discloses the claimed invention but does not explicitly disclose using the recipient address, notifying, by the blockchain node, the recipient, via a recipient computing device, of the received encrypted data message.
Vij discloses using the recipient address, notifying, by a node in the system, the recipient, via a recipient computing device, of the received order message. (See Fig. 1; Fig. 4; and paragraphs [0026]-[0028], “[t]he delivery details are received, a delivery order is generated, both the sender and the recipient are notified, and a DLS entry is recorded [404]. For example, the DSP receives the delivery details, and performs one or more validation checks. Example validation checks include sender validation, package validation, and receiver validation…. If each of the sender validation, package validation, and/or receiver validation is successful, the delivery order is generated, and a notification is sent to the sender and the recipient…. In some examples, the notification to the recipient is sent as an electronic message to the device using the X-digit number [e.g., as a text message]. In some examples, the notification includes at least a portion of the delivery details.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of CHAKRAVORTY, Taylor, and Antonopoulos; to incorporate with the teachings of Vij; and to notify the recipient of the received data/order via the recipient address, so that the recipient could perform an action to retrieve the intended data after the recipient is notified by the system. This feature makes the system more user-friendly.

Claims 2 and 10:
CHAKRAVORTY in view of Taylor, Antonopoulos, and Vij discloses the limitations shown above.
CHAKRAVORTY further discloses the following:
a.	the encrypted data message is encrypted using a public key of a recipient cryptographic key pair. (See paragraph [0015].)
b.	the recipient address is generated using the public key of the recipient cryptographic key pair. (See paragraph [0015] and paragraph [0053].)

Claims 3 and 11:
CHAKRAVORTY in view of Taylor Antonopoulos, and Vij discloses the limitations shown above.
Antonopoulos further discloses wherein the transfer submission further includes a digital signature generated using a private key of a sender cryptographic key pair, and validating, by the processor of the blockchian node, the digital signature using a public key of the sender cryptographic key pair. (See page 19, “The transaction also contains proof of ownership for each amount of bitcoin [inputs] whose value is transferred, in the form of a digital signature from the owner, which can be independently validated by anyone”; pages 61-62, “In bitcoin, we use public key cryptography to create a key pair that controls access to bitcoins. The key pair consists of a private key and — derived from it — a unique public key. The public key is used to receive bitcoins, and the private key is used to sign transactions to spend those bitcoins. There is a mathematical relationship between the public and the private key that allows the private key to be used to generate signatures on messages. This signature can be validated against the public key without revealing the private key…. Through the presentation of the public key and signature everyone in the bitcoin network can verify and accept the transaction as valid, confirming that the person transferring the bitcoins owned them at the time of the transfer”; and page 111, “[a] transaction’s lifecycle starts with the transaction’s creation, also known as origination. The transaction is then signed, with one or more signatures indicating the authorization to spend the funds referenced by the transaction. The transaction is then broadcast on the bitcoin network, where each network node (participant) validates and propagates the transaction until it reaches [almost] every node in the network. Finally, the transaction is verified by a mining node and included in a block of transactions that is recorded on the blockchain.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHAKRAVORTY; to incorporate with the teachings of Antonopoulos; and to include a signature, generated by using the sender’s private key, in the transaction, and to use the sender’s public key to validate the signature, so that the ownership of bitcoin is established through digital keys, bitcoin addresses, and digital signature.

Claims 4 and 12:
CHAKRAVORTY in view of Taylor, Antonopoulos, and Vij discloses the limitations shown above.
Antonopoulos further discloses wherein the generated blockchain data value further includes the digital signature. (See page 19; pages 61-62; and page 111, “[a] transaction’s lifecycle starts with the transaction’s creation, also known as origination. The transaction is then signed, with one or more signatures indicating the authorization to spend the funds referenced by the transaction. The transaction is then broadcast on the bitcoin network, where each network node (participant) validates and propagates the transaction until it reaches [almost] every node in the network. Finally, the transaction is verified by a mining node and included in a block of transactions that is recorded on the blockchain.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  CHAKRAVORTY; to incorporate with the teachings of Antonopoulos; and to include a signature, generated by using the sender’s private key, in the transaction, and to use the sender’s public key to validate the signature, so that the ownership of bitcoin is established through digital keys, bitcoin addresses, and digital signature.

Claims 8 and 16:
	CHAKRAVORTY in view of Taylor, Antonopoulos, and Vij discloses the limitations shown above.
CHAKRAVORTY further discloses deducting, by the processor of the blockchain node, a transfer count value included in the transfer token; determining, by the processor of the blockchain node, that the deducted transfer count value is greater than zero. (See Fig. 2 and paragraphs [0055].)
 
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHAKRAVORTY et al. (US 20190347433 A1) in view of Taylor et al. (WO 2015189565 A1), and further in view of Antonopoulos (“Mastering Bitcoin,” December 2014), Vij et al. (US 20190019135 A1), and Bowman et al. (US 20200278982 A1). 
Claims 6 and 14:
CHAKRAVORTY in view of Taylor, Antonopoulos, and Vij discloses the limitations shown above.
CHAKRAVORTY discloses the allowed number of transactions. (See Fig. 2 and paragraphs [0053]-[0055].)
Taylor discloses determining the number of transactions with the transfer token in a server. (See page 13.)
None of CHAKRAVORTY, Taylor, Antonopoulos, and Vij explicitly discloses wherein the number of past transfers is determined by evaluating a plurality of blockchain data values included in a plurality of blocks comprising the blockchain, and the number of past transfers is based on a number of blockchain data values that include the transfer token.
However, Bowman discloses wherein the past transfers are determined by evaluating a plurality of blockchain data values included in a plurality of blocks comprising the blockchain, and locating of the past transfers are based on a number of blockchain data values that include the transfer token. (See paragraph [0013]; paragraph [0030]; and paragraph [0037].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of CHAKRAVORTY, Taylor, Antonopoulos, and Vij, to incorporate with the teachings of Bowman, and to determine the number of transactions associated with the transfer token in a blockchain, so that the further transaction associated with the token could be prevented if the token is already used a predetermined number of times.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Pead (US 20180144153 A1) discloses a system that enables users to control the sharing of their personal information.
Paczkowski et al. (US 11038857 B1) disclose a system that delivers the encrypted user data via blockchains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685